Filed 1/24/14 P. v. Trujillo CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063961

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS259700)

GUILLERMO TRUJILLO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Theodore

M. Weathers, Judge. Affirmed.

         Robert Booher, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Guillermo Trujillo was charged by information with robbery (Pen. Code, § 211),1

assault with a deadly weapon (§ 245, subd. (a)(1)) with an allegation he personally used a

dangerous or deadly weapon (§ 1192.7, subd. (c)(23)), and assault by means likely to



1        Statutory references are to the Penal Code.
cause great bodily injury (§ 245, subd. (a)(4)). The information charged gang

enhancements as to all counts (§ 186.22, subd. (b)(1)), and alleged a prison prior

(§§ 667.5, subd. (b), 668), and a strike prior (§§ 667, subds. (b)-(i), 1170.12, 668). The

parties entered into a plea bargain; Trujillo pleaded guilty to robbery and admitted the

gang enhancement allegation in return for a stipulated term of 16 years. Thereafter, he

was sentenced in accordance with the plea agreement. Trujillo subsequently filed a

notice of appeal challenging the validity of the plea, alleging he was not given all of the

discovery he requested, but the court denied his request for a certificate of probable

cause.

         Trujillo appeals. We affirm the judgment.

                                              FACTS

         Trujillo took the personal property of another with force or fear, and did so for the

benefit of a criminal street gang.

                                        DISCUSSION

         Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel identifies as a possible, but not arguable, issue: whether

Trujillo's plea was constitutionally valid.

         We granted Trujillo permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

                                                2
arguable appellate issues. Trujillo has been competently represented by counsel on this

appeal.

                                     DISPOSITION

      The judgment is affirmed.




                                                                        McDONALD, J.

WE CONCUR:



           HALLER, Acting P. J.



                   McINTYRE, J.




                                            3